     


 1       SULAIMAN LAW GROUP, LTD.
         James C. Vlahakis (Illinois State Bar No. 6230459)
 2       2500 S. Highland Avenue, Suite 200
 3       Lombard, Illinois 60148
         Telephone: (630) 575-8181
 4       Facsimile: (630) 575-8188
         Email: jvlahakis@sulaimanlaw.com
 5       Attorney for the Plaintiff
         PRO HAC VICE
 6

 7                                     UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
 8
                                                              Case No. 4:19-cv-04905-HSG
 9

10                                                            PROPOSED ORDER ON PLAINTIFF’S
              GILBERT CASTILLO JR.,                           UNOPPOSED MOTION FOR LEAVE TO
11                                                            APPEAR BY TELEPHONE AT THE
                                Plaintiff,
                                                              CASE MANAGEMENT CONFERENCE
12
                   v.
13
              J.P. MORGAN CHASE BANK, N.A.,
14
                                Defendant.
15

16                Plaintiff, Gilbert Castillo Jr., through counsel, having filed with this court his Unopposed
17
         Motion for Leave to Appear by Telephone at the Case Management Conference, and the Court
18
         having reviewed the same, hereby ORDERED:
19
                  1. Plaintiff’s motion is granted. Plaintiff’s counsel may appear by telephone for the Case
20

21                      Management Conference. Counsel shall contact CourtCall at (866) 582-6878 to make
                        arrangements for the telephonic appearance.
22

23       Dated: ____________________
                 11/20/2019                                ________________________________________
                                                           JUDGE, UNITED STATES DISTRICT COURT
24       
25
         
26

27

28       
                                                            1                                                   


         
